                                      AFFIDAVIT

  I, Brenda A. Dickson, being duly sworn, depose and state as follows:



                                     I. BACKGROUND

          1.     I am a Senior Special Agent assigned to the Homeland Security

  Investigations (HSI), United States Immigration and Customs Enforcement ("ICE"),

  Department of Homeland Security (DHS), in Chattanooga, Tennessee.                  HSI is

  responsible for enforcing the Customs and Immigration laws and Federal criminal statues

  of the United States. From March 2001- March 2003, I was employed with the United

  States Customs Service within the Department of Treasury. In March 2003, the United

  States Customs Service became Immigration and Customs Enforcement (ICE) within the

  Department of Homeland Security of which I have been employed since its

  commencement. I successfully completed the Criminal Investigator Training Program

  and United States Customs Service Special Agent Training Program in July 2001 at the

  Federal Law Enforcement Training Center in Glynco, Georgia.

         2.      As part of my duties, I investigate criminal violations of Title 18 United

  States Code including but not limited to 18 USC 545 Smuggling goods into the United

  States and 18 USC 2320, Trafficking of counterfeit goods. While at the US Customs

  academy in 2001, I received training in investigating crimes relating to Intellectual

  Property Rights violations, counterfeit goods and smuggling.       I have conducted and

 •participated in the execution of numerous types of search warrants and investigations.




                                              1

Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 1 of 10 PageID #: 2
          3.      I am familiar with the information contained in this Affidavit based upon

   the investigation I have conducted and based on my conversations with other law

  enforcement officers of whom were involved in this investigation. Because this affidavit

  is being submitted for the limited purpose of securing a search warrant, I have not

  included each and every fact known to me concerning this investigation. I have set forth

  facts that I believe are necessary to establish probable cause to believe that evidence of

  violations of Title 18, United States Code, Section 545 and Title 18 United States Code,

  Section 2320 is anticipated to be and or is presently at the Subject Premises, located at

  7630 Standifer Gap Rd., Chattanooga, 1N 37421.



                              IL PREMISES TO BE SEARCHED

         4.      This Affidavit is being submitted in support of an application for a warrant

  to search the premises located at 7630 Standifer Gap Rd., Chattanooga, 1N 37421 (the

  "SUBJECT PREMISES"), incorporated herein by reference, and the seizure of evidence,

  contraband, fruits, and/or instrumentalities of alleged violations of Title 18 USC 545 and

  Title 18 USC 2320.

         5.      The SUBJECT PREMISES is more fully described as a single family

  residence owned by Ilya DYSKIN. The premises is located approximately one and three

  tenths of a mile from the intersection of Standifer Gap Road and Lee Highway,

  Chattanooga, 1N. It is a single-family, single story residence with a red front door. It is

  built of brown and tan brick and has a shingle roof. On the premises along the driveway

  a white post marks the address as 7630.




                                              2

Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 2 of 10 PageID #: 3
                                III. APPLICABLE STATUTES

          6.       Title 18 United States Code, Section 545 prohibits a person(s) from

  knowingly and willfully importing or bringing into the United States, any merchandise

  contrary to law, or receiving, buying, or in any manner facilitating the transportation of

  such merchandise after importation knowing the same to have been imported or brought

  into the United States contrary to law.

         7. Title 18 United States Code, Section 2320 prohibits anyone who intentionally

  traffics or attempts to traffic in goods and knowingly uses a counterfeit mark on or in

  connection with such goods shall be fined $2,000,000 or imprisoned not more than 10

  years or both.



                                        IV. DEFINITIONS

         8. The following definitions apply to this Affidavit, including Attachment A:

                   a.    A "Counterfeit mark," as used herein, means under 18 USC 2320 a

         spurious mark that is used in connection with trafficking in goods or services; that

         is identical with or substantially indistinguishable from, a mark registered for

         those goods or on the principal register in the United States Patent and trademark

         Office and in use, whether or not the defendant knew such mark was so

         registered; and the use of which is likely to cause confusion, to cause mistake, or

         to deceive;

                   b.    "traffic," as used herein, means under 18 USC 2320 to transport as

         for consideration for anything of value, or make or obtain control of with intent so

         to transport.



                                              3

Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 3 of 10 PageID #: 4
                                       V. BASIS OF INVESTIGATION

          9.     On September 9, 2010, Customs and Border Protection Officer

  (CBPO) Mary Champagne advised that a shipment imported by Ilya Dyskin (A WB

  #1567412346) was detained due to improper packaging and labeling according to DOT

  standards (49 CFR 173 .166). One of three boxes was examined and found to contain

  Honda airbag assemblies appearing to be Intellectual Property Rights (IPR) violations.

  On September 08, 2010, Import Specialist Salvatore Piazza, contacted David N. Makous,

  Esq with Lewis Brisbois Bisgaard Smith, counsel for Honda to determine whether the

  products were counterfeit. On September 9, 2010, Mr. Makous confirmed that the Honda

  airbags were counterfeit products.     The total MSRP value for items ordered is $42,

  840.00. The sixty-eight (68) airbags were exported from Shenzhen Express Co LTD,

  Hong Kong, China. The importer of record for the shipment is Ilya DYSKIN at 3929

  Manor Road, #103, Chattanooga, TN, 37411.

                 On September 16, 2010, Homeland Security Investigation (HSI) Resident

  Agent in Charge (RAC) Chattanooga, TN Agents, conducted a controlled delivery of the

  above shipment to Ilya DYSKIN'S business, The Second Project, located at 3929 Manor

  Road, Chattanooga, TN 37411. The Second Project is an apartment complex.

                 Subsequent to the controlled delivery, a search warrant was executed

  on the premises. A computer was seized along with the airbags delivered, additional

  airbags and miscellaneous documents.

                Pursuant to interviews with Ilya DYSKIN and documentation obtained

  during the search warrant, it was discovered that the manufacturer of the airbags was Dai

 ZHENSONG of GUANGZHOU GLOBAL AUTO PARTS INTERNATIONAL GROUP



                                              4

Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 4 of 10 PageID #: 5
  CO, LTD, Room No 8413, 4 th Floor, Haiken Building, No. 2 Xiken Yunquann Street,

  Guangyuan East Road, Guangzhou City, P.R.C.

                 On October 4, 2010, Dai ZHENSONG entered the United States for the

  purpose of conducting business with Ilya DYSKIN and recruiting new customers for

  aftermarket auto parts sales. Upon ZHENSONG'S entry into the United States, Customs

  and Border Protection Inspectors made contact with Dai ZHENSONG. A Border Search

  was conducted on ZHENSONG'S computer by HSI Special Agent in Charge (SAC)

  Atlanta, GA Agents. The information retrieved was provided to HSI RAC Chattanooga,

  TN Agents for analysis.

                The following communications between DYSKIN and

  ZHENSONG via SKYPE chats on September 17, 2010, were found on ZHENSONG'S

  computer:

  Record number 7703: Ilya DYSKIN: I fell much better today
  Record number 7704: dsig2008 (aka Dai ZHENSONG): good
  Record number 7705: Ilya DYSKIN: Lawyers were very optimistic
  Record number 7706: Ilya DYSKIN: <ss type="yes">(y)</ss>
  Record number 7707: dsig2008: do not worry too much
  Record number 7708: dsig2008: how is your office computer?
  Record number 7709: Ilya DYSKIN: ok ... but I need to know that you will help me ....
  Record number 7710:dsig2008: they return or not?
  Record number 7711: Ilya DYSKIN: they will give it back to me next week
  Record number 7712: dsig2008: sure, my brother, how can I leave you in trouble
  Record number 7713: Ilya DYSKIN: there is not much information on my office
  computer anyway ...
  Record number 7714: Ilya DYSKIN: thank you, my brother, thank you ...
  Record number 7715: Ilya DYSKIN: I know I can trust you ...
  Record number 7716: dsig2008: yes, you can trust me, I am a man full of duties

                Skype chat logs obtained from Ilya DYSKIN'S computer seized during

 the search warrant of September 16, 2010 and the skype chat logs located on Dai

 ZHENSONG'S computer revealed discussions between DYSKIN (aka Ilya DYSKIN)



                                           5

Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 5 of 10 PageID #: 6
  and ZHENSONG (aka dsig2008) regarding the following: methods of importing airbags

  into the United States without suspicion from US Customs; knowledge regarding their

  illegal activity pertaining to trademark and counterfeit violations; intent to reverse

  engineer (produce) new airbags sent by Ilya DYSKIN to China; intent to commit Visa

  Fraud and intent to ship a container of auto parts and other items from China to the

  United States.     It has also been determined that additional conversations have taken

  place from Ilya DYSKIN'S computer located at his residence of 7630 Standifer Gap Rd.,

  Chattanooga, TN 37421 from the conversations content.

                   On October 5, 2010, HSI conducted an interview with Ilya DYSKIN in

  the presence of his attorneys. During the interview, DYSKIN inquired about the return

  of his computer removed from 3929 Manor Rd, Chattanooga, TN. DYSKIN was advised

  that his computer was currently being analyzed. DYSKIN replied that it was okay, and

  most of his things were on his home computer anyway.         Pursuant to the interview,

  DYSKIN turned over an additional 264 counterfeit airbags. Some of these counterfeit

  airbags had been shipped to 7630 Standifer Gap Rd., Chattanooga, TN 37421,

  DYSKIN'S residence.

                   The Skype conversations reveal that both DYSKIN and ZHENSONG

  utilize multiple computers to communicate. ZHENSONG'S laptop computer reveals that

  DYSKIN and ZHENSONG had incriminating conversations on DYSKIN'S home

  computer or laptop. The skype conversations are recorded on the hard drive of each

  computer involved in the conversation.




                                             6

Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 6 of 10 PageID #: 7
                  Skype conversations retrieved from ZHENSONG's laptop computer dated

  after September 16, 2010 reveal that DYSKIN and ZHENSONG continued to have

  incriminating conversations via Skype. DYSKIN requested that ZHENSONG falsify and

  present paperwork authenticating the counterfeit airbags by claiming that they were

  legally purchased from salvage yards/vehicles in China. DYSKIN also requested that

  ZHENSONG bring with him from China, counterfeit items into the United States as

  presents for his family. These items included an I-Phone, an I-Pad and an Apple Mac

  Book Air. ZHENSONG asked if US Customs would seize the items if he were to bring

  them from China with him because they were "copies" of famous brands. DYSKIN

  informed ZHENSONG that he should not bring a lot of items only a couple and he

  should be okay with US Customs, and that DYSKIN would repay him for the items.



                                X. CONCLUSION

          10.    HSI RAC Chattanooga Agents currently have DYSKIN's work computer

  and ZHENSONG's laptop to compare skype chats against, but are unable to search for

  conversations between DYSKIN and ZHENSONG from DYSKIN's home computer

  and/or laptop and ZHENSONG's work computer. The skype chats from DYSKIN's

  work computer and ZHENSONG's laptop computer indicated that both DYSKIN and

  ZHENSONG are using multiple computers to communicate through skype and/ore mail.

  It is believed that in addition to the communications, additional evidence would be

  located, including but not limited to, invoices, sales, shipping labels and customers (see

  Attachment A). Based on the foregoing, I believe there is probable cause to believe that

  evidence, fruits, and/or instrumentalities of the crimes, in violation of Title 18 United



                                              7

Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 7 of 10 PageID #: 8
  States Code 545 and Title 18 United States Code 2320, are located at the SUBJECT

  PREMISES. I therefore request that the Court issue a warrant authorizing a search of the

  above residence.




  The above information is true and correct to the best of my knowledge, information and
  belief.                     ~
                                        ..J.--....l..-Q c.Q
                                 Brenda Dickson, Special Agent
                                                                t -------


                                 United States Immigration and Customs Enforcement

  Subscribed and sworn to before me
            ,Y- , 2010
  November /-,

            ~~ ~~
  WILLIAM B. CARTER
  UNITED STATES MAGISTRATE JUDGE




                                            8


Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 8 of 10 PageID #: 9
                                ATTACHMENT A

           (Premises located at 7630 Standifer Gap Road., Chattanooga,TN,
                                       37421)

                       DESCRIPTION OF PROPERTY TO BE SEIZED:

         SECTION 1

        All delivered counterfeit goods and any other counterfeit goods.

         SECTION II

              a) Books, records, receipts, notes, ledgers, and/or other
        papers relating to the mailing, transportation, ordering,
        purchasing, importation and/or distribution of counterfeit goods;

               b) Books, financial records, receipts, bank statements and
        records, money drafts, letters of credit, money orders, cashier's
        checks and/or other items evidencing the obtaining, secreting
        transferring, concealment and/or expenditure of money made from
        dealing in counterfeit goods, and/or importation of counterfeit
        goods;
               c) Records reflecting the ownership of assets obtained from
        illegal importation of and/or trafficking in counterfeit goods;

              d)  Records of telephone numbers, address books, or papers
        which reflect names, addresses, and /or telephone numbers of
        associates and co-conspirators involved directly and indirectly in
        the importation and/or trafficking of counterfeit goods and/or
        associates who have a monetary consideration an/or interest in the
        illegal importation of and trafficking in counterfeit goods;

              e)  Correspondence and emails which relate to the
        importation, trafficking, distribution and/or shipment of
        counterfeit goods;

              f)  Records of personal or business activities relating to
        the operation or ownership of any computer hardware, software,
        storage media, or data (such as user names, passwords, telephone,
        records, notes, books, diaries and reference materials);

              g)  Records pertaining to accounts held with companies
        providing Internet access or remote storage of either data or
        storage media

        SECTION III

        All computer hardware; computer software; computer-related
        documentation; and storage media. Off-site searching of such
        hardware, software, documentation, and storage media may be
        conducted and shall be limited to searching for the items




Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 9 of 10 PageID #: 10
         described in Section II of the attachment and shall be done
         according to the procedures set out below.

                PROCEDURES FOR SEIZING COMPUTERS AND RELATED DEVICES

               1.) Seizing hardware and software
               Agents are authorized to seize and remove from the premises
         the computer hardware, software, related documentation and storage
         media, so that computer analysts can accurately retrieve the items
         authorized by this warrant in a laboratory or other controlled
         environment. The retrieval process does NOT need to be completed
         within 14 days after the date of the warrant or before the return
         of the written inventory required by Fed. R. Crim. P. 41(a).

               2.)  Returning hardware and software
               If, after inspecting a seized computer system, the agents
         and computer analysts determine that these items are no longer
         necessary to retrieve and preserve electronic evidence, the
         prosecutor determines that they need not be preserved as evidence,
         fruits, or instrumentalities of a crime and these items do not
         contain contraband, they should be returned within a reasonable
         time, upon written request.
               If the computer system cannot be returned, agents should,
         upon written request, make available to the computer system's
         owner, within a reasonable time period after the execution of the
         warrant, copies of files that are neither the fruits nor
         instrumentalities of crime or contraband.

         SECTION IV

         All cell phones may be seized and searched offsite relating to
         counterfeit goods importation, trafficking, and/or distribution:
         a. Phone numbers missed, dialed and/or received;
         b. Text messages;
         c. Notes, contacts, and/or drafts;
         d. Voice mail messages; and/or
         e. Personal information and/or pictures showing possession, use
            and/or ownership of counterfeit goods.




Case 1:10-mj-00349-WBC Document 2 Filed 11/04/10 Page 10 of 10 PageID #: 11
